       Case 4:19-cv-00256-MW-CAS Document 1 Filed 06/05/19 Page 1 of 12




                     IN THE DISTRICT COURT OF THE
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


 Linda Massey

       Plaintiff,                                CASE NO.:

vs.

Walgreens Company,
       Defendant.
_____________________I

                                COMPLAINT


       COMES NOW, the Plaintiff, Linda Massey, who, by and through his

 undersigned counsel(s), hereby sues the Defendant, Walgreens Company, and

 further alleges:

                         JURISDICTIONAL ALLEGATIONS

 1.    This is an action for damages in excess of Seventh-Five Thousand

 ($75,000 .00) Dollars, exclusive of attorney's fees and costs.

 2.    This is an action brought under the Florida Statutes, Chapter 760, and

 Title 42 of the United States Code, Section 2000e, et.seq., Title 42 of the

 United States Code, Section 1981a, and Title 29 of the United States Code,

 Section 206.

 3.    The Plaintiff, Linda Massey, (hereinafter to be referred to as "Ms.
     Case 4:19-cv-00256-MW-CAS Document 1 Filed 06/05/19 Page 2 of 12




Massey "), has, at all times material to the instant Complaint, been a resident

of Quincy, Gadsden County, Florida and has been employed                by the

Walgreens Company (hereinafter to be referred to as “Walgreens”) in the

capacity of a pharmacist. The Plaintiff, Ms. Massey, is a member of a

protected class due to her age and complaints of discrimination.

Accordingly, the Plaintiff, Ms. Massey, is sui juris.

4.    At all times, materials to the instant Complaint, the Defendant,

Walgreens, has been organized and existing under the laws of the State of

Illinois and the State of Florida. At all times pertinent to this action, the

Defendant has been an "employer" as that term is used under the applicable

laws identified above.

5.    The Plaintiff, Ms. Massey, age 61, has satisfied all conditions

precedent to the bringing of this action in that she filed a charge of

discrimination with the Florida Commission on Human Relations and the

Equal Employment Opportunity Commission and has received a " Right-

to-Sue" Letter from the same. (Please refer to an exact copy of the said letter,

as appended immediately hereto and marked as Exhibit "A").

                             GENERAL ALLEGATIONS:

6.    The Plaintiff, Ms. Massey, _began her career with the Defendant,

Walgreens, 37 years ago. Walgreen paid her, on the last day of her employment, a
      Case 4:19-cv-00256-MW-CAS Document 1 Filed 06/05/19 Page 3 of 12




salary commensurate with her training, experience, and superior performance.

7.    Walgreens discharged Ms. Massey based on her age, and complaint of

discrimination, on September 6, 2017, though she was competent in 1) filling

prescription orders, 2) customer interaction, 3) medical interaction with

personnel, 4) compounding, 5) filling prescription orders, 6) working with

other pharmacists, technicians, and store employees and 7) day-to-day

duties.

8.    Before Ms. Massey’s discharge, she was subject to a hostile work

environment because of her protected status and her complaints about her

discriminatory treatment. The hostile attacks had to do with discrimination -

age discrimination, the deliberate creation of a hostile work environment,

and a pernicious assassination of Ms. Massey’s character.

9.    On May 7, 2016, Peaches Blair (a 30ish African American pharmacy

technician), verbally attacked Ms. Massey, in the presence of another pharmacy

technician. Plaintiff feared for her safety, due to the unprovoked confrontation.

10.   Plaintiff reported this incident to Lee Dunaway, Pharmacy Manager, the

manager at the time of this incident. He failed, and the harassment continued.

11.   The Pharmacy Manager had always done ms. Massey's Employee

Evaluations. For the first time in 2016 Plaintiff's Employee Evaluation was

done by the Store Manager, Sara Ahl, a 30ish Caucasian. For the first time,
      Case 4:19-cv-00256-MW-CAS Document 1 Filed 06/05/19 Page 4 of 12




in Ms. Massey’s career, she received a poor evaluation and was placed on a

Performance Improvement Plan (PIP).

12.   Plaintiff had never received an unsatisfactory evaluation during the three

(3) years that she worked Quincy Florida store location.

13.   Ms. Massey’s evaluations, in the past, had always been rated as "good."

14.   Plaintiff complained to the Pharmacy Supervisor, Manuel Littlefield,

about this evaluation and asked for it to be redone by the Pharmacy Manager.

Mr. Littlefield denied her request, telling her to embrace the PIP and the

evaluation. The PIP was to have lasted one-to-two months.

15.   After a younger Pharmacy Manager, a 25-year-old Caucasian, was employed

in October 2016, he, Marcus Gurley, shunned Plaintiff, a 37-year Pharmacist with

the company, formed a professional and social relationship with the younger non-

supervisory employees and fostered an atmosphere of hostility towards the Plaintiff.

The new Pharmacy Manager has only three months of experience as a manager.

16.   Jessica Kotei, Store Manager, and Marcus Gurley, the Pharmacy Manager,

met with Plaintiff concerning the PIP and her evaluation. They told her that her

performance was going in the right direction and that she was working positively.

The hostile treatment, however, did not abate. It intensified.

17.   ln November 2016, Plaintiff, again, complained to Marcus Gurley, that she

was being subjected to a hostile working environment, because of her age and was
      Case 4:19-cv-00256-MW-CAS Document 1 Filed 06/05/19 Page 5 of 12




being disrespected in the workplace. Mr. Gurley disregarded her complaint and

negatively scrutinized her work and attacked her professional judgment.

18.   In December 2016, Loss Prevention interrogated Plaintiff about a

prescription. The customer was leaving on a Christmas vacation and needed his

medication. He had a 90-day prescription, and the computer would not allow

Plaintiff to reverse the prescription to give him a 30-day supply, as a partial

prescription. Plaintiff received $20.00 from the customer to finish the prescription

when the medication was restocked. Peaches Blair complained to Marcus Gurley

about the partial prescription. Shortly afterward, and without communicating with

Plaintiff, Mr. Gurley reported her to Loss Prevention.

19.   Loss Prevention interrogated Plaintiff. Loss Prevention concluded that

Plaintiff had sufficiently taken care of the customer.

20.   The questioning of other pharmacists for similar conduct did not happen.

Plaintiff always handled customer issues, promptly, with due regard to customers’

health.

21.   In December 2016, Plaintiff again complained to Manuel Littlefield, who

again told Plaintiff to embrace the PIP program. He did not act on her complaint.

22.   After Manuel Littlefield left his position mid-year 2017, Defendant replaced

him. Mr. Gonzalez became the Interim Pharmacist Supervisor in Gainesville, FL.

He told Plaintiff in June/July 2017 that discrimination and harassment would not be
      Case 4:19-cv-00256-MW-CAS Document 1 Filed 06/05/19 Page 6 of 12




tolerated. The discrimination and harassment did not stop.

23.   On January 4, 2017, a 60-year-old resigned because of the ageist hostile

environment created by Pharmacy Manager.

24.   Plaintiff complained to Pharmacy Manager in a face-to-face meeting on

January    26,    2017,    about      the   hostile   workplace   environment/age

discrimination/disparate treatment.

25.   On February 24, 2017, Ms. Massey submitted a Hostile Workplace

Environment Letter to Littlefield. Mr. Gurley and Mrs. Kotei.

26.   The hostile work environment continued through August 2017. Management

would not assign other employees to help her when the pharmacy was busy, which

occurred frequently.

27.   On September 6, 2017, defendant berated Plaintiff in front of other

pharmacists, students and employees. On that date, Plaintiff was terminated.

                  COUNT ONE-AGE DISCRIMINATION

28.   Plaintiff realleges and incorporates by reference Paragraphs One (1)

through Twenty-seven (27) as if outlined in their entirety herein.

29.   This is an action against the Defendant for age discrimination under the

Florida Statutes, Chapter 760, and Title 42 of the United States Code Section

2002, et.seq.

30.   Defendant treated Plaintiff different in terms and condition of employment
      Case 4:19-cv-00256-MW-CAS Document 1 Filed 06/05/19 Page 7 of 12




than younger employees. Plaintiff placed the Defendant on notice of an ageist

hostile work environment and age discrimination on multiple occasions. Then

after notification of the age-based treatment and an age-based hostile work

environment, the Defendant failed to take any action to cure the harm inflicted

upon the Plaintiff, Ms. Massey.

31.   The Defendant knew, or should have known, of the ageist hostile work

environment and age discrimination perpetrated against the Plaintiff and

failed to take prompt and adequate remedial action or took no action at all to

prevent the abuses to the Plaintiff.

32.   The Defendant knowingly condoned and ratified the discrimination

set forth hereinabove.

33.   The discrimination complained of herein affected a term, condition, or

privilege of Plaintiff' s employment with the Defendant.

34.   The    Defendant’s     conduct    and    omissions    constitute   intentional

discrimination and unlawful employment practices based upon ageist hostile

work environment and age discrimination in violation of the state and federal

laws applicable to this action.

35.   As a direct and proximate result of Defendant's conduct, the Plaintiff has

sustained damages. Said injuries are continuing and will not abate in the future.
      Case 4:19-cv-00256-MW-CAS Document 1 Filed 06/05/19 Page 8 of 12




       WHEREFORE, the Plaintiff, Linda Massey, demands judgment against the

Defendant, Walgreens Company, for compensatory damages, pre-judgment, and

post-judgment interest, attorney's fees, taxable costs, as well as the provision of any

such other relief as this Court should deem equitable and just.

                                  COUNT TWO RETALIATION

36.    Plaintiff realleges and incorporates by reference Paragraphs One (1) through

thirty-five (35) as if outlined in their entirety herein.

37.    Plaintiff voice her opposition, verbally and in writing, to the Defendant’s violation

of State and Federal Laws related to discrimination in the workplace on many occasions

submitted to the pre-suit administrative process required to confer standing to

bring the instant action.

38.    Defendant terminated Plaintiff for voicing her opposition to Management.

39.    As a direct and proximate result of the Plaintiffs initiation of her

discrimination claims at issue herein, the Plaintiff was terminated by the

Defendant, THA, in retaliation for the same.

40.    By the unlawful retaliation, the Plaintiff, Ms. Massey, has sustained damages.

Said injuries are continuing and will not abate in the future.

       WHEREFORE, the Plaintiff, Linda Massey, demands judgment against

the Defendant, Walgreens Company for compensatory damages, pre-judgment

and post-judgment interest, attorney's fees, taxable costs, as well as the
          Case 4:19-cv-00256-MW-CAS Document 1 Filed 06/05/19 Page 9 of 12




    provision of any such other relief as this Court should deem equitable and just.


                      PLAINTIFF DEMANDS A JURY TRIAL.




    Respectfully submitted,

    Date: June 5, 2019
                                           /s/Jack L. McLean Jr.
                                           Jack L. McLean Jr.
                                           FL. Bar No. 0182617
                                           Jack L. McLean Jr and Company LLC
                                           1367 E. Lafayette Street, Suite B
                                           Tallahassee, FL 32301
                                           850-841-0443 cell
                                           Mccl3690@comcast.net

                              CERTIFICATE OF SERVICE

          This to certify that I electronically filed Plaintiff Linda Massey's

    COMPLAINT with the Clerk of Court using the CM/ECF system which will

    automatically send e-mail notification of such filing to the attorneys of record.


                                           /s/Jack L. McLean Jr.




·
Case 4:19-cv-00256-MW-CAS Document 1 Filed 06/05/19 Page 10 of 12




                          EXHIBIT A
Case 4:19-cv-00256-MW-CAS Document 1 Filed 06/05/19 Page 11 of 12
Case 4:19-cv-00256-MW-CAS Document 1 Filed 06/05/19 Page 12 of 12
